                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 DAVID E. REED,                                    )
                                                   )
         Plaintiff,                                )
                                                   )        Case No. 2:18-cv-02503-JPM-cgc
 v.                                                )
                                                   )
 FEDEX CORPORATE SERVICES, INC.,                   )
                                                   )
        Defendant.                                 )
                                                   )


      ORDER GRANTING DEFENDANT FEDEX CORPORATE SERVICES, INC.’S
                   MOTION FOR SUMMARY JUDGMENT


       This reverse employment discrimination case involves an employee who was suspended

for filing a false police report in which he claimed to be the victim of racially inspired threats and

assault. Plaintiff subsequently suffered a stroke and requested an accommodation under the

ADA in the form of reassignment to a different manager. The case is before the Court on

Defendant’s Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56.


       Specifically, the Plaintiff, David Reed, claims that Defendant FedEx Corporate Services,

Inc. (hereinafter “FedEx Services”) violated his civil rights under 18 U.S.C. § 1981 and his rights

under the Americans with Disabilities Act (“ADA”) in connection with his suspension without

pay from November 4, 2016 to January 4, 2016, and by giving him a poor job performance

review for the Fiscal Year 2017, and in denying his request for a disability accommodation in

August of 2017.
        For the reasons set out below, Defendant’s Motion for Summary Judgment is

GRANTED.


I.      UNDISPUTED FACTS


        The following facts are not disputed for summary judgment purposes.


         Plaintiff David Reed is white male1 and has been an employee of FedEx Services since

2005. (Second Amended Complaint, ECF No. 31 ¶¶ 6–7.) At all times relevant to this case,

Reed held the position of Senior Technical Quality Advisor for FedEx Services. (FedEx

Services Statement of Undisputed Facts (“FedEx SOF”), ECF No. 83-2 at PageID 846; Reed

Undisputed Statement of Facts (“Reed SOF”), ECF No. 88-2 at PageID 1203.) Andy Pittman, a

white male,2 became Reed’s immediate supervisor beginning on February 1, 2016, replacing

Reed’s former manager, Siram Goteti. (Reed SOF, ECF No. 88-2 at PageID 1204.) Throughout

Goteti’s tenure as manager, Goteti issued performance reviews of Reed’s work at the end of each

Fiscal Year. (Id.) Goteti rated Plaintiff’s Fiscal Year 2015 performance at 2.3 out of 5, a score

that qualified as “generally acceptable performance.” (Id.; ECF No. 83-4 at PageID 1027–36.)

Reed’s performance during the Fiscal Year 2016 was also rated 2.3 out of 5, which put him in

the “generally acceptable performance” range. 3 (ECF No. 88-2 at PageID 1205; ECF No. 83-4

at PageID 1037–48.)


        In September of 2016, Plaintiff, with permission of his supervisor Andy Pittman, began

displaying a sign on his cubicle at FedEx Services that read “I stand while the national anthem is


1
  The Court borrows the terminology used by Plaintiff to describe himself in his Second Amended Complaint. (ECF
No. 31.)
2
  The Court is borrowing the descriptive term “white” from the parties, who do not dispute the characterization.
(See ECF No. 88-2 at PageID 1204.)
3
  Reed’s performance for Fiscal Year 2017 was also rated a 2.3 out of 5, but this score put him in the “poor
performance” range. (ECF No. 88-2 at PageID 1206.)

                                                       2
played.” (Id. ¶ 18; FedEx SOF, ECF No. 83-2; Deposition of David Reed (“Reed Dep.”), ECF

No. 83-3 at PageID 870.) This sign was taken down shortly after Reed posted it in his cubicle.

(Reed Dep., ECF No. at PageID 870.) Plaintiff replaced the sign shortly thereafter. (Id.) A few

days after replacing the sign, Plaintiff testified that he found a note written on the sign reading,

“Take down please! Very Offensive!” (Reed Dep., ECF No. 83-3 at PageID 869–71; Exhibit 2,

ECF No. 83-7 at PageID 1091.) Reed responded to this message shortly thereafter by writing

“Too Bad!” on the sign. (Dep. Reed, ECF No. 83-3 at PageID 875.) Plaintiff reported this

incident to Pittman, who suggested he report the incident to FedEx Services Human Resources

(“HR”). (Id. at PageID 871.)


        Reed testified that on his way to work on the morning of October 4, 2016, he was

followed by four African American men in a red vehicle. (Id. at PageID 871; Reed SOF, ECF

No. 88-2 at PageID 1207.) Reed stated that these men followed him down “five or six different

avenues” until he reached work, at which time they continued on after he arrived at the gated

entrance at work. (Reed Dep., ECF No. 83-3 at PageID 871.) Upon arriving at his cubicle at

FedEx Services, Plaintiff found a handwritten note left on his desk which read, “I hate all you

motherfucking crackers!” (ECF No. 83-3 at PageID 872; ECF No. 88-6 at PageID 1987.)

Plaintiff reported these incidents to both Pittman and to FedEx Services via its security

information management system, eSIMS, and FedEx Services’ “Alert Line.” (Louis Pagano

Dep., ECF No. 83-7 at PageID 1093; ECF No. 88-6 at PageID 1672–73; Reed Dep., ECF No.

83-3 at PageID 872.) FedEx responded to Reed’s complaint by sending FedEx Services security

officers Charles Henderson and Ralph Irving to investigate the incident.4 (ECF No. 83-7 at



4
 Plaintiff disputes whether Louis Pagano, FedEx Security Specialist, directed these officers to the scene, or
whether those officers were sent at the behest of Andy Pittman. (See ECF No. 88-2 at PageID 1207–08.)

                                                       3
PageID 1097.) Henderson and Irving interviewed Reed. (ECF No. 83-7 at PageID 1097; Reed

SOF, ECF No. 88-2 at PageID 1208.) Reed did not see who left the note at his cubicle. (Reed

Dep., ECF No. 83-3 at PageID 876–77.)


         According to Reed, two days later, on October 6, 2016, while on his way in to work, two

African American males, one driver and one passenger, followed him in the same red car. (Reed

Dep. ECF No. 83-3 at PageID 872–73.) Plaintiff stated that one of these individuals displayed a

handgun and cardboard sign which read, “BLM.” (Reed Dep., ECF No. 83-3 at PageID 873.)

Plaintiff testified that he pulled off to the side of the road, at which time the two individuals

pelted his car with eggs. 5 (Dep. Reed, ECF No. 83-3 at PageID 873–74.) Plaintiff stated he was

struck in the head by an egg. (Id. at PageID 873.) Plaintiff left his vehicle and sought assistance

from a resident who lived nearby. (Id. at PageID 874.) Shortly thereafter Collierville Police

Department officers were called to the scene. (Id.) The police filed an incident report, and

Plaintiff reported the incident to Pittman and Sandra Cobb, Pittman’s direct supervisor. (Reed

Dep., Exh. 16, ECF No. 83-3 at PageID 889.) Louis Pagano took a statement from Reed

regarding the incident on that same day. (Id.) Pagano also interviewed Reed regarding both the

October 4, 2016 and October 6, 2016 incidents. (Dep. Reed, ECF No 83-3 at PageID 877.)

Plaintiff was unable to identify who wrote the note left at his cubicle. (Reed SOF, ECF No. 83-3

at PageID 876–77.) While FedEx Services did not record video footage of his desk, FedEx

Services did issue a “Be on the lookout” or BOLO notice to its senior officers and had security

officers check on Reed throughout the week. (Dep. Louis Pagano, ECF No. 88-6 at PageID

1715.)


However, the Parties’ Statements of Undisputed Facts do not dispute that FedEx security officers interviewed
Reed regarding the incident. (Id.)
5
  Plaintiff disputes minor details provided by Defendant’s Statement of Undisputed Facts, specifically as to the
color of the gun and whether Plaintiff pulled over in a “cove.” (See ECF No. 88-2 at PageID 1208–09.)

                                                       4
        On October 13, 2016, the Collierville Police Department filed a criminal complaint

against Reed for filing a false police report. (Reed SOF, ECF No. 88-2 at PageID 1211–12; see

also Reed Dep., Exh. 20, ECF No. 83-3 at PageID 901.) The Collierville Police Department

issued a warrant for his arrest. (ECF No. 83-3 at PageID 901.) In response to the Collierville

Police Department’s filing of the criminal complaint, on October 27, 2016, FedEx Services

suspended Reed with pay. (Reed SOF, ECF No. 88-2 at PageID 1211; ECF No. 83-3, Exh. 20,

at PageID 893.) He was suspended pending the outcome of FedEx Services’ internal

investigation as to whether Reed violated the FedEx Services Acceptable Conduct Policy by

filing an internal complaint with FedEx Services arising out of the incident. (ECF No. 83-3,

Exh. 20, at PageID 893.) Following its internal investigation, FedEx Services suspended Reed

without pay from November 4, 2016 until sometime in January 2017.6 (Reed Dep., ECF No. 83-

3, Exh. 21, at Page ID 903.)


        Plaintiff’s suspension in the Fall of 2016 and Winter of 2016-2017 caused him significant

stress and his “doctors continued to be concerned with his levels of stress in conjunction with his

heart condition” after he returned to work in June 2017. (Second Amended Complaint, ECF No.

31 at PageID 225; ECF No. 88-2 at PageID 1215; Reed Dep. ECF No. 88-3 at PageID 1462.)

On February 16, 2017, Plaintiff suffered a stroke. (ECF No. 88-7 at PageID 2277; ECF No. 83-6

at PageID 1079.) Reed took a medical leave-of-absence from February 16, 2017, to February 24,

2017 to recover from the stroke. (Id.) He also was on medical leave from March 9, 2017 until

his return to work on June 1, 2017. (Id.)




6
 The parties do not agree on the exact date when Reed returned to work. (See ECF No. 88-2 at PageID 1212.) The
parties, however, do not dispute that Reed was, in fact, suspended without pay beginning on November 4, 2016 until
his later reinstatement sometime in January 2017. (Id.)

                                                        5
        On or about March 17, 2017, Plaintiff filed a request for a disability accommodation.

(Reed SOF, ECF No. 88-2 at PageID 1215.) Plaintiff requested that FedEx Services reassign

him to work for a different manager other than Andy Pittman. (Id.) Plaintiff filed associated

ADA documentation on or about March 27, 2017 in support of his accommodation. (Id. at

PageID 1216.) This included a letter from Dr. Steve Overby, his treating physician. (Id.)

Following the submission of the request, the FedEx Services Leave Management Team, led by

Breanna Milner, requested more information and paperwork from Plaintiff regarding his

requested accommodation. 7 (Id.; see Dec. Brianna Milner, ECF No. 83-9 at PageID 1109,

1111.) The FedEx committee specifically requested that Reed provide more information on his

contention that Pittman had created a hostile work environment. (Dec. Brianna Milner, ECF No.

83-9 at PageID 1111.) On or about April 9, 2017, Reed transmitted additional ADA paperwork

to Brianna Milner. (Reed SOF, ECF No. 88-2 at PageID 1218.) Plaintiff alleges that although

he provided additional paperwork and was in contact with individuals on the committee

throughout the Spring and Summer of 2017 regarding his need for the requested accommodation,

FedEx Services “never considered the ADA paperwork [Plaintiff submitted] because they

summarily decided that the change of managers would not alleviate stress.” (Id. at PageID

1217–20.)

        FedEx Services also investigated Plaintiff’s hostile work environment complaints against

Pittman filed at the same time or shortly after Plaintiff submitted his ADA accommodation

request. (Id. at PageID 1220.) Beginning in May 2019, FedEx Services HR opened an internal

investigation into these complaints. (Id. at PageID 1220; see ECF No. 88-7 at PageID 2204–08;


7
  Plaintiff disputes exactly who reviewed his documentation. Specifically, he disputes whether all committee
members reviewed the totality of these submitted documents. (ECF No. 88-2 at PageID 1217.) However, the
Parties do not dispute that his request was reviewed by members of FedEx Services’ ADA accommodation team.
(Id.)

                                                       6
see also Dec. Pearlie Thomas, ECF No. 83-4 at PageID 913, 1058–62.) FedEx Services

concluded its investigation on July 26, 2017, finding that although no corrective action was

required, some recommendations should be given to Pittman. (ECF No. 88-2 at PageID 1220.)

During parts of FedEx Services’ investigation into Plaintiff’s workplace harassment complaint

against Pittman and while Reed’s accommodation request was still under review, Plaintiff

reported to Sandra Cobb instead. (See id. at PageID 1222; see also Dec. Brianna Milner, ECF

No. 83-9 at PageID 1110; ECF No. 88-7 at PageID 2204.)

         On August 24, 2017, the committee informed Reed that after reviewing his materials

submitted throughout the Spring and Summer of 2017 he would not be assigned to a new

manager. (Dec. Brianna Milner, ECF No. 83-9 at PageID 1110.) FedEx Services found that the

additional paperwork submitted by Reed in support of his accommodation request failed to

address how a change of managers would reduce his workplace stress. (Id. at PageID 1109,

1113.)

         Plaintiff concedes that neither members of FedEx Services management team nor HR

made race-related comments towards him. (Reed SOF, ECF No. 88-2 at PageID 1222.)

Additionally, Plaintiff testified that his problems with Pittman mainly arose out of Pittman’s

management style. (Dep. Reed, ECF No. 83-3 at PageID 863:4–6.) Reed testified that although

he does not believe that Pittman discriminated against him because he was “Caucasian,” he does

believe that Pittman treated him differently because he filed his ADA accommodation request for

a new supervisor and because of his workplace violence complaint. (Id. at PageID 864–65.)

II.      PLAINTIFF’S CLAIMS

         Plaintiff alleges that FedEx Services unlawfully discriminated and retaliated against him

based on his race and disability in violation of § 1981 and the ADA. (Second Amended



                                                 7
Complaint, ECF No. 31 at PageID 216.) Specifically, Plaintiff asserts that Defendant violated

§ 1981 by failing to take action “after Mr. Reed had reported race-based derogatory

discrimination” related to the events of the Fall of 2016, and by failing to respond to his

complaints of racial harassment. (Id. ¶ 165.) Additionally, Plaintiff asserts that Defendant

suspended Reed without pay in retaliation for Plaintiff’s protected activities, namely his

complaints of race-based discrimination and hostile work environment dating back to the Fall of

2016. (Id. ¶ 166.) Plaintiff also asserts that the suspension without pay itself was the product of

unlawful racial discrimination in violation of § 1981. (Id.) Plaintiff further asserts that his poor

performance review for Fiscal Year 2017, which prevented him from receiving a discretionary

year-end bonus, was in retaliation for his filing of race-based complaints in violation of § 1981.

(Id. ¶ 167.) Plaintiff also asserts that Defendant denied his requested workplace accommodation

in violation of the ADA, and that Defendant failed to engage in the interactive process required

by the ADA by summarily dismissing his accommodation. (Id. ¶¶ 169–70.) Finally, Plaintiff

asserts that his poor performance review was in retaliation for his ADA accommodation request

for a new supervisor, and for the filing of his racial harassment and workplace violence

complaints. (Id. ¶ 171–72.)


III.   LEGAL STANDARD


       A party is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that fact

would establish or refute an essential element of the cause of action or defense.” Bruederle v.

Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).



                                                  8
       “In considering a motion for summary judgment, [the] court construes all reasonable

inferences in favor of the nonmoving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

“The moving party bears the initial burden of demonstrating the absence of any genuine issue of

material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial burden, the

burden shifts to the nonmoving party to set forth specific facts showing a triable issue of material

fact.” Mosholder, 679 F.3d at 448–49; see also Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at

587. “When the non-moving party fails to make a sufficient showing of an essential element of

his case on which he bears the burden of proof, the moving parties are entitled to judgment as a

matter of law and summary judgment is proper.” Martinez v. Cracker Barrel Old Country Store,

Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman v. UAW Local 1005, 670 F.3d 677,

680 (6th Cir. 2012) (en banc)) (internal quotation marks omitted); see also Kalich v. AT&T

Mobility, LLC, 679 F.3d 464, 469 (6th Cir. 2012).


       In order to “show that a fact is, or is not, genuinely disputed,” both parties must do so by

“citing to particular parts of materials in the record,” “showing that the materials cited do not

establish the absence or presence of a genuine dispute,” or showing “that an adverse party cannot

produce admissible evidence to support the fact.” Bruederle, 687 F.3d at 776 (alterations in

original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679 F.3d at 448 (“To support its

motion, the moving party may show ‘that there is an absence of evidence to support the

nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)). “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge[.]” Martinez, 703 F.3d at 914 (alteration in original) (quoting


                                                  9
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “The court need consider only the

cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

“[T]he district court has no ‘duty to search the entire record to establish that it is bereft of a

genuine issue of material fact.’” Pharos Capital Partners, L.P. v. Deloitte & Touche, 535 F.

App’x 522, 523 (6th Cir. 2013) (per curiam) (quoting Tucker v. Tennessee, 539 F.3d 526, 531

(6th Cir. 2008), abrogation recognized by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir.

2015)).


          The decisive “question is whether ‘the evidence presents a sufficient disagreement to

require submission to a [fact finder] or whether it is so one-sided that one party must prevail as a

matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir.

2015) (quoting Liberty Lobby, 477 U.S. at 251–52). Summary judgment “‘shall be entered’

against the nonmoving party unless affidavits or other evidence ‘set forth specific facts showing

that there is a genuine issue for trial.’” Rachells v. Cingular Wireless Employee Services, LLC,

No. 1:08 CV 02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012) (quoting Lujan v.

Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of evidence in support of

the non-moving party’s position is insufficient to defeat summary judgment; rather, the non-

moving party must present evidence upon which a reasonable jury could find in her favor.”

Tingle v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby, 477 U.S.

at 251). “[I]n order to withstand a motion for summary judgment, the party opposing the motion

must present ‘affirmative evidence’ to support his/her position.” Mitchell v. Toledo Hosp., 964

F.2d 577, 584 (6th Cir. 1992) (citing Liberty Lobby, 477 U.S. at 247–254; Street v. J.C. Bradford

& Co., 886 F.2d 1472, 1479 (6th Cir. 1989)). “[C]onclusory assertions, unsupported by specific

facts made in affidavits opposing a motion for summary judgment, are not sufficient to defeat a


                                                   10
motion for summary judgment.” Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ

Hosp. and Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003)). Statements contained in an affidavit

that are “nothing more than rumors, conclusory allegations and subjective beliefs” are

insufficient. See Mitchell, 964 F.2d at 584–85.


IV.    ANALYSIS


       A. 42 U.S.C. § 1981 Analysis

       Section 1981 prohibits racial discrimination in the making of and enforcement of

contracts. 42 U.S.C. § 1981. Reverse discrimination claims brought under 42 U.S.C. § 1981 are

analyzed under the Title VII McDonnell Douglas/Burdine burden-shifting framework. Newman

v. Federal Express Corp., 266 F.3d 401, 406 (6th Cir. 2001). In order to establish a prima facie

case of racial discrimination, a plaintiff must demonstrate that: (1) he is a member of a protected

class; (2) he suffered an adverse employment action; (3) he was qualified for the position; and

(4) he was replaced by or treated differently than similarly-situated individuals from outside that

protected class. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The Sixth Circuit has

also adopted this four-part test in cases of reverse discrimination, that is, in cases where a

member of a majority group brings a racial discrimination claim. See Leadbetter v. Gilley, 385

F.3d 683, 690 (6th Cir. 2004). “In such cases, a plaintiff satisfies the first prong of the prima

facie case by demonstrating background circumstances to support the suspicion that the

defendant is that unusual employer who discriminated against the majority.” Id. (internal

quotation marks and citations omitted). “[T]he complainant bears the burden of demonstrating

that he was intentionally discriminated against ‘despite his majority status.’” Murray v.

Thistledown Racing Club, Inc., 770 F.2d 63, 67 (6th Cir. 1985).



                                                  11
       To satisfy prong four of the prima facie case, the plaintiff must demonstrate that the

“defendant treated differently employees who were similarly situated but who were not members

of the protected class.” Leadbetter, 385 F.3d at 690. Although the plaintiff “need not

demonstrate an exact correlation with the employee receiving more favorable treatment in order

for the two to be similarly situated, . . . the plaintiff and the employee with whom the plaintiff

seeks to compare himself must be similar in all of the relevant aspects.” Ercegovich v. Goodyear

Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998) (internal quotation marks and citations

omitted). These comparators may have, for example, “dealt with the same supervisor, have been

subject to the same standards and have engaged in the same conduct without such differentiating

or mitigating circumstances what would distinguish their conduct or the employer’s treatment of

them for it.” O’Donnell v. City of Cleveland, 838 F.3d 718, 727 (6th Cir. 2016). Courts make

an “independent determination as to the relevancy of a particular aspect of the plaintiff’s

employment status and that of the non-protected employee.” Ercegovich, 154 F.3d at 396; see

also Jackson v. FedEx Corp. Servs., Inc., 518 F.3d 388, 396 (6th Cir. 2008) (cautioning against

an “exceedingly narrow” formulation of the similarly situated standard and requiring a “true,

independent determination of the relevant factors”).

       In reverse discrimination cases, prongs one and four of the McDonnell-Douglas

framework should be viewed separately. “Showing that similarly situated employees of other

races were treated differently than the plaintiff is an independent evidentiary requirement . . . .

[H]olding that such evidence also satisfies the background circumstances requirement would

collapse a four-legged test into a three-legged one.” Treadwell v. Am. Airlines, Inc., 447 F.

App’x 676, 679 (6th Cir. 2011).




                                                  12
       If the plaintiff makes out a prima facie case of reverse racial discrimination, the burden of

production shifts to the defendant to articulate a legitimate, nondiscriminatory reason for its

adverse employment action. Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 142–43

(2000). However, at no time does the the burden of persuasion on the question of racial

discrimination shift from plaintiff to defendant. Id. If the defendant has proffered a legitimate,

nondiscriminatory reason, the burden of production then shifts from the defendant back to the

plaintiff to demonstrate that the defendant’s proffered reason was a pretext for discrimination.

Id. at 143; see also Zambetti v. Cuyahoga Cmty. College, 314 F.3d 249, 258 (6th Cir. 2002). A

plaintiff may demonstrate pretext by showing that the defendant’s legitimate, non-discriminatory

reason “(1) had no basis in fact, (2) did not actually motivate defendant’s conduct, or (3) was

insufficient to warrant the challenged conduct.” Zambetti, 314 F.3d at 258 (citing Manzer v.

Diamond Shamrock Chem. Co., 29 F.3d 1078, 1084 (6th Cir. 1994)). “[A] reason cannot be

proved to be ‘a pretext for discrimination’ unless it is shown both that the reason was false, and

that discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

(1993). However, “to survive summary judgment a plaintiff need only produce enough evidence

to support a prima facie case and to rebut, but not to disprove, the defendant's proffered

rationale.” Griffin v. Finkbeiner, 698 F.3d 584, 593 (6th Cir. 2012) (quoting Blair v. Henry

Filters, Inc., 505 F.3d 517, 532 (6th Cir. 2007)).

       The Court finds that Plaintiff has not met his burden of demonstrating that Defendant

FedEx Services unlawfully discriminated against Plaintiff because of his race. Specifically,

Plaintiff cannot demonstrate prongs one and four of the prima facie case, and Plaintiff also

cannot demonstrate that Defendant FedEx Services’ legitimate, nondiscriminatory reason for his

suspension without pay was a pretext for discrimination.



                                                 13
       Construing the evidence in the light most favorable to Plaintiff, Plaintiff has not

demonstrated “background circumstances to support the suspicion that the defendant is that

unusual employer who discriminates against the majority.” Ledbetter, 385 F.3d at 690. The

background-circumstances element does not require a plaintiff to “prove that the employer’s

actions actually were illegally motivated.” Johnson v. Metro. Gov’t of Nashville & Davidson

Cty., 502 F. App’x 523, 536 (6th Cir. 2012) (quoting Boger v. Wayne Cty., 950 F.3d 316, 324–

25 (6th Cir. 1991)). It only requires the plaintiff to “support the suspicion that the defendant is

that unusual employer who discriminates against the majority.” Boger, 950 F.2d at 324–25.)

       The background circumstances Plaintiff can point to are the racially-derogatory note left

at Plaintiff’s cubicle as well as the events of October 4, 2016 and October 6, 2016. See supra

Undisputed Facts, Sec. I. Plaintiff could not identify who left the racially derogatory note at his

cubicle, making it difficult for Plaintiff to demonstrate “evidence of ongoing racial tension in the

workplace.” Treadwell v. Am. Airlines, Inc., 447 F. App’x 676, 678 (6th Cir. 2012) (citing

Boger, 950 F.3d at 324–25). The events surrounding the removal of and defacing of Plaintiff’s

“I stand while the national anthem” sign also cannot be construed to support a reasonable

inference that Plaintiff experienced racial tension in the workplace, given that these comments

are more likely politically motivated than racially motivated. (See Reed Dep., ECF No. 83-3 at

PageID 870; FedEx SOF, ECF No. 83-3 at PageID 869–71.) Although the “I hate you

motherfucking crackers” sign left at his cubicle is racially motivated and may “support the

suspicion that the defendant is that unusual employer who discriminates against the majority,”

Boger, 950 F.2d at 324–25, that single incident does not provide evidence of “ongoing racial

tension in the workplace.” Treadwell, 447 F. App’x at 678.




                                                 14
       Even if, however, Reed has demonstrated Prong 1 of the prima facie case, he has not

demonstrated that FedEx “treated differently employees who were similarly situated but who

were not members of the protected class.” Leadbetter, 385 F.3d at 690. Plaintiff has not

provided other non-majority FedEx employees similar who are similarly situated to Plaintiff in

all relevant aspects. FedEx Services provided a list of comparators who were either suspended

without pay or terminated following their indictment, or who had criminal charges filed against

them. (FedEx SOF, ECF No. 88-2 at PageID 851.) Plaintiff disputes that these individuals are

similarly situated. (Reed SOF, ECF No. 88-2 at PageID 1214–15.) Plaintiff contends that these

comparators’ “charges were not expunged and were more serious than the Plaintiff’s baseless,

expunged charges” and that “Louis Pagano, FedEx Services’ security specialist knew the charges

were expunged.” (Reed SOF, ECF No. 88-2 at PageID 1228, 1214–15.)

       Whether Defendant’s proffered comparators are not adequately similar to Plaintiff does

not change the fact that the burden falls on Plaintiff to produce evidence of similarly situated

comparators who were treated differently by FedEx Services. Leadbetter, 385 F.3d at 690.

Plaintiff has not identified other FedEx Services non-majority employees who were not

suspended without pay (or who did not suffer an adverse employment action) after the filing of a

false police report, or after being arrested and charged in connection with alleged criminal

misconduct. See Ercegovich, 154 F.3d at 396 (finding that courts make an “independent

determination as to the relevancy of a particular aspect of the plaintiff’s employment status and

that of the non-protected employee”).

       FedEx Services’ proffered comparators also support the conclusion that FedEx Services

applies this policy even-handedly to employees facing pending criminal charges. These

provided comparators include Chris Fiacconne, Edwin Gore, Dallas McLellan, and Ashleigh



                                                 15
Mellon. (See Reed SOF, ECF No. 88-2 at PageID 1214.) According to FedEx Services human

resources employee Pearlie Thomas, all four of these individuals were suspended without pay

following FedEx Services’ discovery of their arrest, indictment, or ongoing criminal charges.

(Dec. of Pearlie Thomas, ECF No. 83-4 at PageID 910.) FedEx Services suspended Fiaconne

without pay following his failure to provide paperwork to FedEx Services regarding his arrest in

connection with allegations of domestic violence. (See id. at PageID 981–88.) FedEx Services

terminated Edwin Gore following his guilty plea as to one count of possession with intent to

distribute child pornography. (See id. at PageID 989–993.) FedEx Services suspended Dallas

McLellan without pay in connection with vandalism charges brought against him. (See id. at

PageID 994–1000.) Finally, FedEx Services suspended Ashleigh Mellon without pay after she

was charged with reckless driving and driving while impaired, as well as two felony charges for

serious injury by vehicle. (See id. at PageID 1001–03.) These individuals are comparable to

Reed in all relevant aspects: each was suspended without pay or terminated for violating FedEx

Services’ acceptable workplace conduct policy after FedEx Services was notified of the criminal

charges brought against each of them.

       Even if Plaintiff were able to make out a prima facie case of race discrimination, Plaintiff

cannot demonstrate that FedEx Services proffered legitimate, non-discriminatory reason was a

pretext for racial discrimination. FedEx Services asserts that it suspended Plaintiff without pay

because he was charged with filing a false police report in violation of FedEx Services’ policies.

See supra Sec. I. Plaintiff has not provided evidence supporting the inference this proffered

reason “had no basis in fact,” that it “did not actually motivate the employer’s conduct,” or that it

was “insufficient to warrant the challenged conduct.” White v. Columbus Metro. Housing Auth.,

429 F.3d 232, 245 (6th Cir. 2005). Plaintiff does not dispute that the Collierville Police



                                                 16
Department charged him with filing a false police report, nor does he dispute that a warrant for

his arrest was issued. (See Reed SOF, ECF No. 88-2 at PageID 1211.) Plaintiff only contends

that the circumstantial background evidence of discrimination demonstrates that Defendant’s

reason for Plaintiff’s suspension without pay was pretextual. (See ECF No. 88-1 at PageID

1189–91.) However, the circumstantial evidence pointed to by Plaintiff is insufficient to support

a reasonable jury’s finding that FedEx Services’ reasons lacked a basis in fact, or that this reason

was not FedEx Services’ actual reason for Plaintiff’s suspension without pay. (Id.)

       Plaintiff’s assertion that the charges were “baseless” and later expunged (see ECF No.

88-2 at PageID 1214–15, 1228) also does not support a finding that Defendant’s decision to

suspend him without pay was a pretext for racial discrimination. The Court cannot second-guess

whether FedEx Services was correct to suspend Plaintiff without pay given the charges against

Plaintiff were ultimately dropped. See Donald v. Sybra, Inc., 667 F.3d 757, 763 (6th Cir. 2012)

(finding that “it is not in the interests of justice for [the court] to wade into an employer’s

decisionmaking process”). The Court is only concerned with the “employer’s belief, and

whether it is informed and nondiscriminatory” at the time it made its decision rather than

whether the “employer arrived at its decision in an ‘optimal’ [manner].” Id.

       Moreover, Reed cannot genuinely assert that the charges were “baseless.” (Reed SOF,

ECF No. 88-2 at PageID 1228, 1214–15.) It is indisputable that the statements Reed made to the

Collierville Police Department were inaccurate. Reed admitted in his deposition that his account

of the events of October 6, 2016 was inaccurate in key aspects; for instance, he admitted that the

events of that day did not occur at the location he provided to the Collierville Police. (See Reed

Dep., ECF No. 83-3 at PageID 880–87.) The Collierville Police Department’s investigative

report indicates that Reed’s narrative of the October 6, 2016 incident was “obviously not the



                                                  17
case.” (Id. at PageID 901, Exhibit 20.) Video surveillance footage captured the incident and

clearly contradicts Reed’s recounting of the events of October 6, 2016. (Id.) These serious

allegations, and the substantial evidence supporting the Collierville Police Department’s charges

against Reed, further justify FedEx Services’ decision to suspend Reed without pay.

           Plaintiff also appears to assert that the fact that Randy Irving, an African-American male,

was part of the decision-making process supports an inference of racial discrimination. (Reed

SOF, ECF No. 88-2 at PageID 1228.) Although that might constitute “background

circumstances” as part of the first prong of Plaintiff’s prima facie case, it does not demonstrate

pretext. See Zambetti v. Cuyahoga Cmty. College, 314 F.3d 249, 257 (6th Cir. 2002).

           Finally, the Court notes that Reed stated in his deposition that he did not believe he was

discriminated against because of his race. (Reed Dep. ECF No. 83-3 at PageID 864.) Plaintiff

also stated that he believed FedEx Services management and HR had not discriminated against

him based on his race, and that he did not think race “[was] a component here.” (Id. at PageID

866–67.) These statements further support the conclusion that FedEx Services did not

discriminate against Plaintiff based on his race.

           In summary, Plaintiff has failed to provide evidence from which a reasonable jury could

conclude that his suspension without pay was the product of racial discrimination.

           B. Racial Harassment under 42 U.S.C. § 1981

           In order to prove a prima facie case of hostile work environment under § 1981, a plaintiff

must demonstrate that: “(1) he is a member of a protected class 8; (2) he was subjected to

unwelcome harassment; (3) the harassment complained of was based on race . . . ; (4) the

harassment created a hostile work environment; and (5) the employer is liable.” Long v. Ford

Motor Co., 193 F. App’x 497, 501 (6th Cir. 2006) (citing Hafford v. Seidner, 183 F.3d 506, 512
8
    In Plaintiff’s case, his is a member of the majority race.

                                                                 18
(6th Cir. 1999)). A workplace is deemed a hostile work environment “[w]hen the workplace is

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). This is both a subjective and

objective standard; “[t]he conduct must be severe or pervasive enough to create an environment

that a reasonable person would find hostile or abusive, and the victim must subjectively regard

that environment as abusive.” Black v. Zaring Homes, Inc., 104 F.3d 822, 826 (6th Cir. 1997)

(citing Harris, 510 U.S. at 21–22).

       The court must consider the “totality of the circumstances in determining whether the

harassment was sufficiently severe or pervasive.” Long, 193 F. App’x at 500 (citing Black, 104

F.3d at 826). In making this determination, courts consider “the frequency of the discriminatory

conduct; its severity; whether it [was] physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interfere[d] with an employee’s performance.” Harris,

510 U.S. at 23. “[S]imple teasing, offhand comments, and isolated incidents (unless extremely

serious) will not amount to discriminatory changes in the terms and conditions of employment.”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation marks and citations

omitted). “The effect on the employee’s psychological well-being is . . . relevant to determining

whether the plaintiff actually found the environment abusive.” Harris, 510 U.S. at 23.

“‘[S]evere or pervasive’ is properly considered in the disjunctive.” Barrett v. Whirlpool Corp.,

556 F.3d 502, 514 (6th Cir. 2009); see also Hawkins v. Anheuser–Busch, Inc., 517 F.3d 321, 333

(6th Cir. 2008).

       The required proof under the fifth prong of the prima facie case differs if the harassment

was carried out by Plaintiff’s coworkers or supervisors. Barrett, 556 F.3d at 516. In situations



                                                 19
involving coworker harassment, employer liability “stems directly from the employer’s actions,

or lack thereof, in response to the harassment: The plaintiff must show that the employer ‘knew

or should have known of the charged [racial] harassment and failed to implement prompt and

appropriate corrective action.’” Id. (quoting Hafford, 183 F.3d at 513). In such situations, the

employer may only be liable for the actions of plaintiff’s coworkers “if its response manifests

indifference or unreasonableness in light of the facts the employer knew or should have known.”

Hawkins v. Annheuser-Busch, Inc., 517 F.3d 321, 338 (6th Cir. 2008) (quoting Blankenship v.

Parke Care Ctrs., Inc., 123 F.3d 868, 873 (6th Cir. 1997)).

       As to prongs one through four, Plaintiff has provided sufficient evidence to support a

reasonable inference that Plaintiff was subjected to a hostile work environment. Plaintiff was a

member of the majority, and he was subjected to unwelcome harassment in the form of the

“cracker” note left on his desk and perhaps the two incidents involving vehicles driven by

African American men. See supra Sec. I. Defendant FedEx Services is correct that an at best

tenuous connection exists between the alleged off-campus stalking of Plaintiff and coworker

conduct; however, the racially-derogatory note left at his cubicle may qualify as “severe”

conduct giving rise to a reasonable inference of racial harassment. See Harris, 510 U.S. at 23.

Generally, the single use of offensive racial slurs, while repugnant and unacceptable, does not

qualify as “severe” conduct for purposes of § 1981 racial harassment claims. See Walker v.

Bluff City Buick Co., No. 98–2009–M1/A, 1998 WL 957333, at *9 (W.D. Tenn. Dec. 13, 1998).

When considering this statement both in the context of the October 4 and October 6, 2016

incidents involving Plaintiff and in light of the effect of these statements on Plaintiff’s

psychological well-being, the Court finds that these statements could lead to the reasonable




                                                  20
inference that Plaintiff was subjected to severe or pervasive conduct in the workplace. See

Black, 104 F.3d at 826.

         Plaintiff, however, cannot prove that FedEx Services demonstrated a “manifest

indifference or unreasonableness” in its response to Plaintiff’s complaints of the alleged racial

harassment. 9 Plaintiff asserted in his deposition that after his “I stand while the national anthem

is played” sign was defaced, he brought the incident to the attention of his supervisor Andy

Pittman, who directed Plaintiff to file a complaint with FedEx Services HR. (Reed Dep., ECF

No. 83-3 at PageID 871.) Reed also testified that after he found the racially-derogatory note left

at his cubicle, he had a meeting in Sandra Cobb’s office with FedEx Services security, Vice

President Anne Sparrenberger, Cobb, and Pittman to discuss and respond to the incident. (Id. at

PageID 872.) FedEx Services further investigated Plaintiff’s complaints in connection with the

October 4 and October 6, 2016 events and received a report via FedEx Services’ internal security

system. (Pagano Dep., ECF No. 88-6 at PageID 1672–73.) Louis Pagano, a FedEx Services

security specialist, and other FedEx Services security officers investigated the incidents and

interviewed Plaintiff on numerous occasions. (Id. at PageID 1093, 97.) Additionally, FedEx

issued a “be on the lookout” notice for the red cars following Reed’s filing of his workplace

violence reports with FedEx Services’ HR, and additionally instructed Plaintiff on how best to

avoid similar scenarios in the future. (Id. at PageID 1098–1099; Reed Dep. ECF No. 83-3 at

PageID 872.)

         Although FedEx Services was unable to determine who exactly was the source of the

racially-derogatory note, FedEx acted in a manner that was “reasonably calculated to end the

harassment.” Mullins v. Goodyear Tire & Rubber Co., 291 F. App’x 744, 749 (6th Cir. 2008)

9
  Plaintiff has not alleged, nor does the record suggest, that any of the threatening notes or statements were written
by his supervisors. Moreover, Reed’s deposition testimony indicates that Pittman’s alleged harassment was not
racially motivated. (Reed Dep. ECF No. 83-3 at PageID 865.)

                                                          21
(quoting Jackson v. Quanex Corp, 191 F.3d 647, 663–64 (6th Cir. 1999)) (finding that an

employer’s two-week investigation and instructions to the plaintiff to avoid certain areas was

“reasonable,” making the district court’s grant of summary judgment in the defendant’s favor

appropriate). FedEx Services also acted appropriately especially given that Plaintiff at certain

points did not cooperate with Pagano’s investigation into the incident. See Wierengo v. Akal

Sec. Inc., 580 F. App’x 364, 372 (6th Cir. 2014) (finding that defendant’s attempt to respond to

letter complaint that did not name an alleged harasser or describe the alleged harassment was

reasonable and did not demonstrate manifest indifference to the complaint when defendant

attempted to interview the plaintiff yet plaintiff refused to respond). (See Pagano Dep., ECF No.

83-7, Exh. 3, PageID 1093.)

       Because Plaintiff cannot demonstrate that FedEx Services’ actions demonstrate a

manifest indifference to his alleged racial harassment, Plaintiff has failed to prove a prima facie

case of racial harassment under § 1981 against FedEx Services.

       C. Retaliation for Reporting Certain Alleged Racially Inspired Incidents Under 42

           U.S.C. § 1981

       Section 1981 encompasses retaliation claims. CBOCS West, Inc. v. Humphries, 553 U.S.

442, 446 (2008). Courts apply the same framework for a prima facie case of retaliation used in

Title VII cases to § 1981 retaliation cases. See Wade v. Knoxville Utils. Bd., 259 F.3d 452, 464

(6th Cir. 2001). In order to establish a prima facie retaliation case under § 1981, the plaintiff

must demonstrate that: (1) he was engaged in protected activity or conduct; (2) that defendant

knew of plaintiff’s protected activity; (3) that the defendant undertook an adverse employment

action against the plaintiff; (4) and that a causal connection exists between the plaintiff’s

protected activity and the adverse employment action. Virts v. Consol. Freightways Corp., 285



                                                 22
F.3d 508, 521 (6th Cir. 2002). The causal connection between the protected activity and the

adverse employment action may be demonstrated in two ways: (1) through direct evidence; or

(2) “through knowledge coupled with a closeness in time that creates an inference of causation . .

. .” Nguyen v. City of Cleveland, 229 F.3d 559, 566 (6th Cir. 2000) (quoting Parnell v. West,

No. 95-2131, 1997 WL 271751, at *2 (6th Cir. 1997)).

       If plaintiff meets his burden of demonstrating a prima facie case of retaliation, the burden

of production shifts to the defendant to provide a legitimate, non-discriminatory reason for its

actions. Id. at 562. Once the defendant meets its burden of producing a legitimate,

nondiscriminatory reason, the burden of production shifts back to the Plaintiff to demonstrate

pretext. Id. The plaintiff may do so by demonstrating: “1) the stated reason had no basis in fact;

2) the stated reason was not the actual reason; and 3) that the stated reason was insufficient to

explain Defendant's action.” Logan v. Denny’s, Inc., 259 F.3d 558, 567 (6th Cir. 2001). “[A]

reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the

reason was false, and that discrimination was the real reason.” St. Mary’s Honor Ctr., 509 U.S.

at 515 (1993) (emphasis in original). “To survive summary judgment a plaintiff need only

produce enough evidence to support a prima facie case and to rebut, but not to disprove, the

defendant's proffered rationale.” Griffin v. Finkbeiner, 698 F.3d 584, 593 (6th Cir. 2012)

(quoting Blair v. Henry Filters, Inc., 505 F.3d 517, 532 (6th Cir. 2007)).

       FedEx Services does not dispute that Plaintiff was engaged in protected activity by filing

his workplace violence complaints related to the 2016 incidents and his ADA accommodation

request. (See ECF No. 83-1 at PageID 843.) Nor does Defendant contest that Defendant knew

about these complaints. (See id.) However, Defendant argues (1) that Plaintiff cannot




                                                 23
demonstrate that his poor performance review qualifies as an adverse employment action, and (2)

that Plaintiff cannot show causation. (ECF No. 83-2.)

       The denial of Plaintiff’s bonus as a result of his poor performance review qualifies as an

adverse employment action. An adverse employment action is a decision by an employer that

results in a “materially adverse change in the terms and conditions of [a plaintiff’s]

employment.” White v. Burlington N. & Santa Fe Ry. Co., 364 F.3d 789, 795 (6th Cir. 2004)

(en banc). In order for a negative performance evaluation to qualify as an adverse employment

action, “the plaintiff must point to a tangible employment action that [he] alleges [he suffered],

or is in jeopardy of suffering, because of the downgraded evaluation.” White v. Baxter

Healthcare Corp., 553 F.3d 381, 402 (6th Cir. 2008) (quoting Tuttle v. Metro Gov’t of Nashville,

474 F.3d 307, 322 (6th Cir. 2007)). For example, the denial of a two-year contract as a result of

a poor performance evaluation qualified as an adverse employment action. Redlin v. Gross

Pointe Public School Sys., 921 F.3d 599, 608 (6th Cir. 2019). The Sixth Circuit has also found

that receiving a lower pay-scale as a result of a poor performance evaluation qualifies as an

adverse employment action. See White v. Baxter Healthcare Corp., 533 F.3d 381, 403 (6th Cir.

2008). Plaintiff’s denial of a bonus as a result of this poor performance evaluation, just as in

these examples, qualifies as a “materially adverse change in the terms and conditions of” his

employment. See White, 364 F.3d at 795. The poor performance review led to a tangible

employment action that affected Plaintiff’s pay for Fiscal Year 2016. Therefore, Plaintiff has

met prong three of his prima facie case as to both his suspension without pay and his negative

performance evaluation for Fiscal Year 2017.

       However, Plaintiff has failed to demonstrate that his protected activity, namely the filing

of his workplace violence complaints in 2016, caused either his suspension without pay or his



                                                 24
later poor performance review. Plaintiff admitted that FedEx management has never taken

racially motivated action against him, nor has FedEx Services’ HR engaged in racially

discriminatory actions. (Reed Dep. ECF No. 83-3 at PageID 866–67.) Additionally, Plaintiff

admitted that he believed his poor performance evaluation was motivated by his filing of his

ADA request for a new supervisor and for filing a complaint against Andy Pittman in the Spring

of 2017. (Id. at PageID 865.) Neither of these events related to complaints of racial

discrimination.

       Neither the actions of Andy Pittman and FedEx Services in response to Plaintiff’s filing

of his workplace violence complaints in the Fall of 2016, nor the other evidence proffered by

Plaintiff as proof of FedEx’s Services retaliatory animus, support the inference that Defendant

suspended Reed without pay in retaliation for Plaintiff’s protected activity. Plaintiff’s deposition

testimony and documentation from FedEx Services indicates that FedEx Services responded in

an appropriate manner to Reed’s workplace violence complaints following the allegedly racially-

motivated incidents that occurred in the Fall of 2016. (See Reed SOF, ECF No. 88-2 at PageID

1207–09.) Moreover, Plaintiff has also not produced evidence demonstrating a causal

connection between this complaint and his suspension without pay, beyond his own beliefs and

speculation as to FedEx Services’ reasons for its investigation into the false police report and his

suspension without pay. Chappel v. GTE Products Corp., 803 F.2d 261, 268 (6th Cir. 1986)

(“Mere personal beliefs, conjecture and speculation are insufficient to support an inference of . . .

discrimination.”). (See ECF No. 88-3 at PageID 865, 867.)

       Additionally, the temporal proximity between his workplace violence complaint and his

suspension does not by itself give rise to an inference of retaliatory motive. See Cooper v. City

of North Olmstead, 795 F.2d 1265, 1272 (6th Cir. 1986) (finding that “[t]he mere fact that



                                                 25
Cooper was discharged four months after filing a discrimination claim is insufficient to support

an [inference] of retaliation,” in the absence of any other evidence directly linking the adverse

employment actions to protected activity); see also Nguyen, 229 F.3d at 566–67 (reaffirming the

holding in Cooper and stressing that without more, temporal proximity alone is not sufficient to

prove a prima facie case of retaliation); see also Parnell, 1997 WL 27151, at *2 (finding that

“temporal proximity alone will not support an inference of retaliatory discrimination when there

is no other compelling evidence”).

       In cases where courts have found temporal proximity to be insufficient to support an

inference of retaliation, “the fact of temporal proximity alone was not compelling, because the

plaintiff’s retaliation case was otherwise weak, and there was substantial evidence supporting the

defendant’s version of the events.” Nguyen, 229 F.3d at 567. Reed’s case is no different.

Plaintiff’s case relies primarily on temporal proximity and his own belief as to Defendant’s

motivations for its decisions. FedEx Services responded to and investigated Reed’s complaints

of racial harassment. See supra at Sec. IV.B. Reed cannot dispute that he was charged with

filing a false police report, and that these charges were supported by substantial evidence. See

supra at 17–18. Nor can Reed dispute that FedEx Services had a particularly compelling

justification for suspending him without pay, given that substantial evidence supported FedEx

Services’ “version of the events.” Nguyen, 229 F.3d at 567. Therefore, Plaintiff cannot

demonstrate a prima facie case of retaliation in connection with his suspension without pay.

       Even if Plaintiff could meet his burden to demonstrate a prima facie case of retaliation in

connection with his 2016-2017 suspension without pay, Plaintiff cannot prove that Defendant’s

proffered legitimate, non-discriminatory reason for the suspension was a pretext for retaliatory

discrimination. Just like his claim for racial discrimination under § 1981, Plaintiff has not



                                                 26
provided similarly situated comparators who were arrested or charged with a crime and who

were not suspended without pay or terminated. Nor has Plaintiff provided direct or

circumstantial evidence beyond his own opinions and beliefs that the real reason for Plaintiff’s

suspension without pay was the filing of his 2016 workplace violence complaints. See supra at

25.

        His retaliation claims regarding his poor performance evaluation for Fiscal Year 2017

fare no better. The only evidence supporting the conclusion that Plaintiff’s poor performance

review was the result of his workplace violence complaints is Reed’s own belief that Andy

Pittman was motivated by his various complaints. 10 (Reed Dep., ECF No. 83-3 at PageID 865.)

As stated above, Plaintiff’s speculation and belief regarding Pittman’s motivations are not

enough to support a claim for unlawful retaliation in connection with his reporting of certain

alleged racially inspired incidents to FedEx Services. See Chappel, 803 F.2d at 268. Therefore,

Plaintiff’s retaliation claims related to his 2017 Fiscal Year performance reviews also fail.

        D. ADA Retaliation

        Courts analyze ADA retaliation claims under the McDonnell-Douglas burden-shifting

framework. Rorrer v. City of Stow, 743 F.3d 1025, 1046 (6th Cir. 2014). In order to

demonstrate a prima facie case of retaliation under the ADA, the plaintiff must demonstrate: (1)

that the plaintiff engaged in an ADA-protected activity; (2) that the employer knew of this

protected activity; (3) that the employer took an adverse employment action against Plaintiff; and

(4) that a causal connection exists between the ADA-protected activity and the adverse

employment action taken by the defendant. See A.C. v. Shelby Cty. Bd. of Educ., 711 F.3d 687,



10
  Plaintiff may also have been referring to the Spring 2017 complaint filed specifically against Pittman for
harassment. The Court will construe his claim as Plaintiff asserting that Pittman was motivated by the Fall 2016 and
Spring 2017 complaints filed by Reed.

                                                        27
697 (6th Cir. 2013). “Establishing a prima facie case is a low hurdle.” Rorrer, 743 F.3d at 1046

(quoting Gribcheck v. Runyon, 245 F.3d 547, 551 (6th Cir. 2001)).

       If the plaintiff successfully meets its initial burden of demonstrating a prima facie case of

ADA retaliation, the burden of proof shifts to the defendant to provide a legitimate, non-

discriminatory reason for the adverse employment action. A.C. ex rel. J.C. v. Shelby Cty. Bd. of

Educ., 711 F.3d 687, 697 (6th Cir. 2013). If the defendant can proffer a legitimate,

nondiscriminatory reason for its actions, then the burden shifts back to Plaintiff to demonstrate

by a preponderance of the evidence that defendant’s asserted legitimate, nondiscriminatory

reasons were a pretext for retaliation in violation of the ADA. Id.

       Plaintiff engaged in one incidence of ADA-protected activity—the filing of his ADA

accommodation request with FedEx Services in February 2017. See A.C. ex rel. J.C., 711 F.3d

at 698. See Sec. I. Defendant therefore knew that Plaintiff was engaging in protected activities

with respect to his ADA-accommodation request, meeting both prongs one and two of Plaintiff’s

prima facie case. As discussed supra, the poor performance review qualifies as an adverse

employment action.

       Plaintiff provides some evidence supporting his assertion that his poor performance

review related to his ADA accommodation request. Specifically, Plaintiff has provided evidence

that Pittman was the subject of the accommodation sought by Reed, and that throughout the

period leading up to the performance review Plaintiff’s work was closely scrutinized by Pittman.

See supra Sec. I. Although Defendant FedEx argues that this is not enough to demonstrate a

causal connection, the Court reiterates that “[t]he burden of establishing a prima facie case in a

retaliation action is not onerous, but one easily met.” Nguyen, 229 F.3d at 563.




                                                 28
       However, Plaintiff’s claim fails on the issue of pretext. Defendant FedEx Services

offered a legitimate, non-discriminatory reason for giving Plaintiff a poor performance review:

Plaintiff was not meeting his work objectives and his supervisors felt that his job performance

was unsatisfactory. (See 2017 Fiscal Year Performance Review, ECF No. 83-2 at PageID 1049–

57.) Both Andy Pittman’s notes detailing Plaintiff’s work performance following his return from

his 2016-2017 suspension and the performance review itself provide evidence supporting FedEx

Services’ legitimate, nondiscriminatory reason for Plaintiff’s poor performance review. (See

ECF No. 88-7 at PageID 2114–22; see also ECF No. 83-4 at PageID 1049–57.) Moreover,

Plaintiff received similar performance review scores in the two preceding Fiscal Years. These

earlier performance reviews support Defendant’s asserted legitimate, non-discriminatory reason.

(See ECF No. 83-4 at PageID 1035, 1048)

       In addition to Plaintiff’s own belief that his performance was satisfactory and that Andy

Pittman retaliated against Plaintiff for filing his ADA accommodation request, Plaintiff points to

a line contained in Pittman’s January 27, 2017 entry in his logbook detailing Reed’s work

activities as evidence of retaliatory intent. (ECF No. 88-1 at PageID 1191–92.) In that entry,

Pittman states:

       Dave came by and has decided to keep his FMLA claim open so that “my job will
       be protected due to illness.” I tried to explain to Dave that he must still meet his
       performance objective to improve his performance rating. He can’t use the
       excuse of missing time in the office as a reason for NOT meeting his performance
       objectives. He agreed[!]

(ECF No. 88-7 at Page 2121 (emphasis in original); see also ECF No. 88-1 at PageID 1192.)

Plaintiff also points to portions of the deposition testimony of Randy Irving, who stated that the

FMLA-covered time should not have been held against an employee in his performance reviews,

nor should the short-term disability be held against an employee in his performance reviews.



                                                29
(ECF No. 88-6 at PageID 1922.) However, Pittman’s Fiscal Year 2017 review of Plaintiff’s

work provides no indication that Plaintiff’s protected leave affected his score, nor has Plaintiff

provided evidence demonstrating that this report unlawfully considered Plaintiff’s time-off as

part of his FMLA or disability leave. (See Affidavit of Pearlie Thomas, Exhibit V, Performance

Review of David Reed (6/1/2016-6/13/2017) ECF No. 83-4 at PageID 1049–1057.)

       Moreover, the ADA “protects individuals only from retaliation for engaging in, or aiding

another who engaged in, activity covered by the ADA.” Rorrer, 743 F.3d at 1046. Plaintiff’s

reference to the comments made by Pittman regarding his FMLA-leave and short-term disability

leave do not implicate the ADA. Id. (citing to Reynolds v. American National Red Cross, 701

F.3d 143 (4th Cir. 2012), in which the Fourth Circuit held that “a plaintiff’s claim that his

employer retaliated against him for filing a workers’ compensation claim failed because ‘a

workers’ compensation claim is not something . . . covered by the ADA’”).

       Thus, Plaintiff has failed to demonstrate that Defendant FedEx Services unlawfully

discriminated against Plaintiff in retaliation for filing an ADA-protected accommodation request.

       E. ADA Failure to Accommodate

       In order to prove a prima facie claim for failure to provide an accommodation under the

ADA, the plaintiff must demonstrate that: (1) he is disabled within the meaning of the ADA; (2)

that he is otherwise qualified for the position; (3) his employer knew of or had reason to know

about his disability; (4) that the employee requested an accommodation; and (5) the employer

failed to provide the necessary accommodation. Johnson v. Cleveland City School Dist., 443 F.

App’x 974, 982–83 (6th Cir. 2011) (citing DiCarlo v. Potter, 358 F.3d 408, 419 (6th Cir. 2004)

(reversed on other grounds)). “The employee also bears the burden of proposing reasonable

accommodations; an employee’s claim must be dismissed if the employee fails to identify and



                                                 30
request such reasonable accommodations.” Johnson v. Cleveland City Sch. Dist., 443 F. App’x

974, 983 (6th Cir. 2011).

       The ADA defines disability to include, among others, “a physical or mental impairment

that substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A); Tinsely v.

Caterpillar Financial Servs. Corp., 766 F. App’x 337, 341 (6th Cir. 2019). “Major life activities”

include “major bodily functions” such as the “functions of the . . . neurological, brain,

respiratory, [or] circulatory” systems. 42 U.S.C. § 12102(2)(B). In determining whether an

individual is substantially limited in performing a major life activity, courts consider three

factors: (1) “the nature and severity of the impairment; (2) the duration or expected duration of

the impairment; and (3) the permanent or long-term impact of the impairment.” Cardenas-

Meade v. Pfizer, Inc., 510 F. App’x 367, 370 (6th Cir. 2013) (quoting Novak v. MetroHealth

Med. Ctr., 503 F.3d 572, 581 (6th Cir. 2007)).

       Defendant argues that Plaintiff cannot demonstrate (1) that he is disabled within the

meaning of the ADA, and (2) that FedEx failed to provide him a reasonable accommodation.

Defendant does not dispute that Plaintiff is “otherwise qualified” for his current position with

FedEx, with or without the accommodation. Construing all inferences in favor of Plaintiff, Reed

has demonstrated a genuine dispute of material fact as to whether his stroke, and the

exacerbation of the symptoms of his stroke, qualify him as disabled. (See ECF No. 88-1 at

PageID 1193–94.)

       Reed has demonstrated through letters from his treating physicians that the effects of his

stroke and recent cardiac procedures could be worsened by exposure to heightened levels of

workplace stress. (See ECF No. 88-7 at PageID 2317–18.) Courts have found that harmful

effects of stress on an individual’s health following a stroke may qualify as a disability under the



                                                 31
ADA, specifically when stress effects the individual’s neurological or cardiovascular functions.

See Russ v. Memphis Light, Gas, and Water Div., No. 14-2365, 2016 WL 8311551, at *7 (W.D.

Tenn. Apr. 21, 2016). The effects of a stroke on neurological or cardiovascular functions can

qualify a person as “disabled.” See, e.g., Russ, 2016 WL 8311551, at *7 (finding that a genuine

dispute of material fact existed as to whether the plaintiff who recently suffered a stroke was

disabled because “stress exacerbates the effects of her conditions”).

       However, Plaintiff has not met his burden of proposing a reasonable accommodation.

See Johnson v. Cleveland City Sch. Dist., 443 F. App’x 974, 983 (6th Cir. 2011) (noting that the

employee at all times “bears the burden of proposing reasonable accommodations; an

employee’s claim must be dismissed if the employee fails to identify and request such reasonable

accommodations”). Generally, “while a reasonable accommodation under the ADA does include

‘reassignment to a vacant position,’ requests for reassignment to a new supervisor are

disfavored.” Cardenas-Meade, 510 F. App’x at 372. Although it is “appropriate to consider the

reasonableness of such a request on a ‘case-by-case’ basis,” there operates a “presumption . . .

that a request to change supervisors is unreasonable, and the burden of overcoming that

presumption (i.e., of demonstrating that, within the particular context of plaintiff’s workplace,

the request was reasonable) therefore lies with the plaintiff.” Id. (quoting Kennedy v. Dresser

Rand Co., 193 F.3d 120, 122–23 (2d Cir. 1999)). This inquiry weighs the “benefits of such a

transfer” with the “associated administrative costs.” Id. (citing Gaul v. Lucent Techs. Inc., 134

F.3d 576, 581 (3d Cir. 1998)).

       Enforcement Guidelines issued by the Equal Employment Opportunity Commission

(“EEOC”) support this conclusion. The EEOC’s Enforcement Guidance states that an “employer

does not have to provide an employee with a new supervisor as a reasonable accommodation.”



                                                 32
EEOC Enforcement Guideance on Reasonable Accommodation and Undue Hardship under the

Americans with Disabilities Act (Enforcement Guidance), EEOC Notice No. 915.002 (October

17, 2002). Although the EEOC’s Enforcement Guidance definitions are not binding on courts,

the Court may “defer to these informal administrative interpretations to the extent of [their]

persuasive power.” Bates v. Dura Automotive Sys., Inc., 767 F.3d 556, 574 (6th Cir. 2014)

(quoting E.E.O.C. v. SunDance Rehab. Corp., 446 F.3d 490, 500 (6th Cir. 2006)). The Sixth

Circuit “recognize[s] their very persuasive authority.” Id. (quoting Kroll v. White Lake

Ambulance Auth, 691 F.3d 809, 816 (6th Cir. 2012)).

       Plaintiff has not met his burden to demonstrate that transfer from his current position

under Pittman to a new supervisor overcomes the presumption that an employee’s requested

transfer to a new supervisor is unreasonable. Although Plaintiff’s doctors did state that Reed

needed to avoid work stress in the wake of his stroke, (see Reed SOF, ECF No. 88-2 at PageID

1219), Plaintiff’s primary issue with Pittman was his management style. (See Reed Dep., ECF

No. 83-3 at PageID 863.) This reason alone does not justify imposing a significant burden on

Defendant to transfer Plaintiff from his current position to one under a new supervisor,

regardless of whether it would reduce Reed’s work-related stress. See Burdett-Foster v. Blue

Cross Blue Shield of Michigan, 574 F. App’x 672, 680 (6th Cir. 2014) (affirming the district

court’s grant of summary judgment in favor of defendant on failure-to-accommodate claim

involving the plaintiff’s employer’s denial of her request to report to a new supervisor after the

plaintiff asserted that doing so would “avoid general harassment” and prevent exacerbation of

her depression, hypertension, and migraines); see also Coulson v. The Goodyear Tire & Rubber

Co., 31 F. App’x 851, 858 (6th Cir. 2002) (“Although transfer can be a reasonable

accommodation,” in the plaintiff’s case it was not because he was “seeking to force [his



                                                 33
employer] to transfer him so that he will not be required to work with certain people . . . . Courts

are not meant to act as a super-bureau of Human Resources.”); see also Deister v. AAA Auto

Club of Michigan, 91 F. Supp. 3d 905, 928 n.7 (E.D. Mich. 2015) (finding that a reasonable

accommodation cannot include a request for a change of supervisor under Sixth Circuit

precedent); Langley v. DaimlerChrysler Corp., 407 F. Supp. 2d 897, 911 (N.D. Ohio 2005) (“A

transfer requested so that the plaintiff will not be required to work with certain people is not a

reasonable accommodation.”)

       Moreover, Defendant has provided substantial evidence demonstrating that the transfer

would impose an undue burden on Defendant FedEx Services because no vacant position under a

new manager was available at the time that Plaintiff requested his transfer. (See Second

Declaration of Sandra Cobb, ECF No. 91-1 at PageID 2428.) “Although a reasonable

accommodation may include reassignment to a vacant position, an employer need not reassign a

disabled employee to a position for which he is not qualified, nor is the employer required to . . .

displace other employees’ rights in order to accommodate a disabled employee.” Hedrick v.

West. Reserve Care Sys., 355 F.3d 444, 457 (6th Cir. 2004) (internal quotation marks and

citations omitted). “On the contrary,” ADA regulations provide that “an employer need only

reassign a disabled employee to a vacant position. Employers are not required to create new

jobs, [or] displace existing employees from their positions . . . .” Id. (quoting Burns v. Coca–

Cola Enter., Inc., 222 F.3d 247, 257 (6th Cir. 2004)). Moreover, an employer is only required to

“transfer an employee to a position comparable to the employee’s prior position.” Id. (citing

Hoskins v. Oakland Cty. Sheriff’s Dep’t, 227 F.3d 719, 728 n.3 (6th Cir. 2000)). Sandra Cobb,

FedEx Services’ IT Director, stated in her declaration that from July 1, 2016 until October 31,

2017, there were “no open non-management professional positions in my organization including



                                                 34
Technical Quality Specialists.” (Second Declaration of Sandra Cobb, ECF No. 91-1 at PageID

2428.) That is, at the time Plaintiff requested his accommodation, no positions equivalent to the

position held by Plaintiff were available. See supra Undisputed Facts, Sec. I. (Id.)

       Plaintiff has provided no evidence to the contrary. Although Plaintiff contends that he

was told by other employees, Fatima Qudri and Tom Kelly, that they had been transferred to

vacant positions upon their request, (see Reed Dep., ECF No. 88-3 at PageID 1265–69), both

Qudri and Kelly’s affidavits as provided by FedEx Services clearly state that they have never

requested a transfer to a new manager. (See ECF No. 83-10 at PageID 1114–15; ECF No. 83-11

at PageID 1116–17.)

       Plaintiff, therefore, has failed to demonstrate a prima facie failure-to-accommodate case

under the ADA. Plaintiff’s request for transfer to another supervisor was unreasonable, and

because Plaintiff cannot demonstrate that, in this instance, benefits of such a transfer outweigh

the administrative costs imposed on FedEx Services by the transfer, the general presumption

operates.

       F. ADA Failure to Engage in the Interactive Accommodation Process

       ADA regulations require that in order to determine “the appropriate reasonable

accommodation [for a given employee,] it may be necessary for the [employer] to initiate an

informal, interactive process with the [employee].” 29 C.F.R. § 1630.2(o)(3). The purpose of

the interactive process is to “identify the precise limitations resulting from the disability and

potential reasonable accommodations that could overcome those limitations.” Id. The Sixth

Circuit has made the process mandatory, and “both parties have a duty to participate in good

faith.” Kleiber v. Honda of Am. Mfg., 485 F.3d 862, 871 (6th Cir. 2007). The interactive

process ensures that the employer does not rely on “stereotypes and generalizations about a



                                                  35
disability,” but rather bases its decision “on the actual disability and the effect that disability has

on the particular individual’s ability to perform the job.” Rorrer v. City of Stow, 743 F.3d 1025,

1040 (6th Cir. 2014) (citation omitted). If the process does not result in an accommodation,

“responsibility will lie with the party that caused the breakdown.” Id. However, while the

process is mandatory, a party’s failure to engage in this process only independently violates the

ADA if “the plaintiff establishes a prima facie showing that he proposed a reasonable

accommodation.” Id. at 1041.

        The Sixth Circuit has provided some examples from other circuits of situations where

employers have demonstrated a lack of good faith in their participation in the interactive process.

Bad faith may be shown in situations where the employer fails to discuss a reasonable

accommodation in the same meeting in which the “employer takes an adverse employment

action against an injured employee.” Rorrer, 743 F.3d at 1040 (citing EEOC v. Chevron Phillips

Chem. Co., 570 F.3d 606, 622 (5th Cir. 2009)). Additionally, “failing to assist an employee in

seeking an accommodation may suggest bad faith.” Id. (citing Canny v. Dr. Pepper/Seven-Up

Bottling Grp., Inc., 439 F.3d 894, 902 (8th Cir. 2006)). However, “an employer is not required

to propose a counter-accommodation in order to participate in the interactive process.” Zaffarino

v. Metro. Gov’t of Nashville and Davidson Cty., 2016 WL 5724187, at *8 (M.D. Tenn. Sept. 30,

2016) (quoting Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 203 (6th Cir. 2010)). An

employer’s proposal of a counter-modification only demonstrates added good faith. Id.

        Plaintiff has not demonstrated that FedEx Services failed to participate in good faith in

the interactive process. The record is undisputed that Defendant received and requested

information from Plaintiff’s treating physicians regarding his work limitations, that Brianna

Milner opened the accommodation request and received and reviewed Plaintiff’s information



                                                  36
from his treating physicians, and that FedEx Services’ review committee reviewed the request

and made a final determination based on Plaintiff’s submitted materials. (See Dec. Brianna

Milner, ECF No. 83-9 at PageID 1109–10.) Plaintiff disputes the precise way in which FedEx

Services reviewed and received the information, and how the information was transmitted to the

review committee’s members. (See Reed SOF, ECF No. 88-3 at PageID 1217–25.) Although

Plaintiff disputes the exact wording of conversations he had with individuals who were involved

in FedEx Services’ review of his accommodation request or exactly who made the decision,

ample evidence supports the conclusion that Defendant reached out to Plaintiff for more

information regarding his relationship with Pittman and assessed whether his accommodation

was warranted given both Plaintiff’s medical history and his ability to perform the job. (See,

e.g., ECF No. 88-7 at PageID 2158, 2221–27, 2242–45, 2279, 2289–91, 2304–05, 2318–20; see

also Brianna Milner Dec., ECF No. 83-9 at PageID 1109–13; Pearlie Thomas Dec. ECF No. 83-4

at PageID 913, 1058–62.)

       Although this case may not represent the “model interactive process,” the situation in the

instant case does not compare to those cases where courts have found the defendant employer to

have failed to act in good faith when participating in the interactive process. See Kleiber, 485

F.3d at 871–72 (finding that despite lack of direct communication between the parties, the

defendant still investigated and engaged in good-faith process); see also Rorrer, 743 F.3d at 1040

(providing examples of absence of good faith). The record also does not support Plaintiff’s

assertion that Defendant summarily concluded that Plaintiff was not entitled to an

accommodation without reviewing his submitted documentation. FedEx Services considered

and weighed the various submitted materials and made an informed decision after several




                                                37
months of review. See, e.g., Rorrer, 743 F.3d at 1041. (See Brianna Milner Dec., ECF No. 83-9

at PageID 1109–10.)

       Even if, however, a genuine dispute of material fact exists to support Plaintiff’s

contention that the blame for the breakdown in the process falls on FedEx Services, Plaintiff’s

claim still fails because Plaintiff’s proposed accommodation of a transfer to a new supervisor

was not reasonable. An employee’s failure to provide a reasonable accommodation bars a

Plaintiff’s claim that the Defendant failed to engage in the required interactive process. See

Rorrer, 743 F.3d at 1041 (“[F]ailure to engage in the interactive process is only an independent

violation of the ADA if the plaintiff establishes a prima facie showing that he proposed a

reasonable accommodation.”); see also Gati v. West Kentucky Univ., 762 F. App’x 246, 252 (6th

Cir. 2019) (finding that a student’s failure to provide the school with a reasonable

accommodation barred claim against the school for failure to engage in the interactive process);

Vaughn v. Parkwest Med. Ctr., 716 F. App’x 428, 434 (6th Cir. 2017) (“The failure to engage in

the interactive process is only actionable if a qualified employee establishes a prima facie

showing that she proposed a reasonable accommodation.”). Plaintiff’s claim that Defendant

FedEx Services failed to engage in good faith in the interactive process therefore fails. See

Rorrer, 743 F.3d at 1041.

       In summary, Plaintiff has failed to present a genuine dispute of material fact as to

whether Defendant FedEx Services failed to engage in the ADA’s mandatory interactive process.

       G. ADA Discrimination

       To establish a prima facie case of disability discrimination, the plaintiff must demonstrate

that: (1) he is disabled; (2) he is otherwise qualified for the position; (3) he suffered an adverse

employment action; (4) “the employer knew or had reason to know of the plaintiff’s disability”;



                                                  38
and (5) that he was treated differently from other similarly situated non-disabled individuals. 11

Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 306 (6th Cir. 2016). The plaintiff’s disability

“must be a ‘but for’ cause of the adverse employment action.” Id. (citing Lewis v. Humboldt

Acquisition Corp., 681 F.3d 312, 318 (6th Cir. 2012) (en banc)). Courts are not to apply Title

VII’s “motivating factor” standard of causation to ADA discrimination cases. See Lewis, 681

F.3d at 320; see also Rosebrough v. Buckeye Valley High Sch., 582 F. App’x 647, 651 (6th Cir.

2014). “A plaintiff’s burden in establishing a prima facie case is not onerous and is easily met.”

Wallace v. Edward W. Sparrow Hospital Ass., 782 F. App’x 395, 404 (6th Cir. 2019) (citing

Hollins v. Atlantic Co., 188 F.3d 652, 659 (6th Cir. 1999)).

         If the plaintiff establishes a prima facie case of disability discrimination, the burden shifts

to the defendant to proffer a legitimate, nondiscriminatory reason for taking the adverse

employment action against the plaintiff. Talley v. Family Dollar Stores of Ohio, Inc., 542 F.3d

1099, 1105 (6th Cir. 2008). If the defendant meets its burden by providing a legitimate,

nondiscriminatory reason for its actions, the burden shifts back to the plaintiff to show, by a

preponderance of the evidence, that the defendant’s proffered reason was a pretext for disability

discrimination. Id. To demonstrate pretext, the plaintiff must show by the preponderance of the

evidence that either: (1) “the proffered reason had no basis in fact”; (2) “the proffered reason did

not actually motivate [the adverse employment action]”; or (3) “the proffered reasons were

insufficient to motivate the [adverse employment action].” Wallace, 782 F. App’x at 404 (citing

Coomer v. Bethesda Hospital, Inc., 370 F.3d 499, 511 (6th Cir. 2004)). “If the employer had an



11
   Plaintiff’s case does not implicate hiring or firing, but only implicates an adverse employment action that affected
his discretionary bonus pay. Therefore, the fifth prong, that “the position remained open while the employer sought
other applicants or the disabled individual was replaced,” is inapplicable to Plaintiff’s case. See Tennial, 840 F.3d at
306. Because the Sixth Circuit applies the McDonnell-Douglas framework to disability discrimination claims, the
Court replaces the fifth prong with the fourth prong, i.e. the equivalent prong, used in a typical McDonnell-
Douglas/Burdine analysis. See Arendale v. City of Memphis, 519 F.3d 587, 603 (6th Cir. 2008).

                                                          39
honest belief in the proffered basis for the adverse employment action, and that belief arose from

reasonable reliance on the particularized facts before the employer when it made the decision,

the asserted reason will not be deemed pretextual even if it was erroneous.” Upshaw v. Ford

Motor Co., 576 F.3d 576, 586 (6th Cir. 2009).

       Construing all inferences in favor of Plaintiff, Reed has not established a prima facie case

of disability discrimination. Although Plaintiff can demonstrate that he was disabled following

his stroke, that he was otherwise qualified for the position (which Defendant does not dispute),

that he suffered an adverse employment decision (his reduced bonus as a result of his poor

performance evaluation for the Fiscal Year 2017), and that FedEx Services knew of Plaintiff’s

disability, he cannot demonstrate that he was treated dissimilarly from similarly-situated non-

disabled FedEx Services’ employees. Plaintiff has failed to identify FedEx Services employees

who were not disabled, whose job performance was comparable to Plaintiff, and who were

treated differently from Plaintiff.

       Moreover, even if Plaintiff arguably did meet his burden of presenting a prima facie case

of disability discrimination, he cannot demonstrate that the legitimate, nondiscriminatory reasons

for his poor performance evaluation, namely that he failed to meet his work expectations and that

his job performance was unsatisfactory, were a pretext for disability discrimination. The

evidence offered by Plaintiff does not demonstrate that Defendant’s reason had “no basis in

fact,” that this reason did not actually motivate Andy Pittman at the time he reviewed Plaintiff’s

work for the Fiscal Year 2017, or that Defendant’s proffered reasons were insufficient to justify

Plaintiff’s poor performance score. See Wallace, 782 F. App’x at 404. As stated supra,

Pittman’s comments with respect to Plaintiff’s performance dating back to late January and early

February 2017 do not relate to his disability or his ADA claim. It is undisputed that Plaintiff



                                                40
suffered a stroke in February 2017. See supra Sec. I. Such statements were therefore made only

in connection with his pre-suspension and post-suspension work performance rather than in

connection with his stroke—because it had not happened yet. The performance review itself also

gives no indication that Plaintiff’s leave-time and his disability accommodation request played a

role in Pittman’s decision to give Reed a poor performance score. (See ECF No. 83-4 at PageID

1049–1057.) Moreover, Plaintiff’s performance review score for Fiscal Year 2017 was

consistent with his performance reviews from Fiscal Years 2015 and 2016. (See ECF No. 83-4

at PageID 1035, 1048.) Although Plaintiff asserts that the criterion and categories used in

Pittman’s 2017 evaluation form differed from those of previous years’ performance reviews (see

Reed SOF, ECF No. 88-2 at PageID 1204–05), that difference does not rebut the fact that the

scores were consistent both before and after Pittman became his supervisor.

       Plaintiff’s heightened-scrutiny allegations also do not support a finding that Defendant’s

reasons for the poor-performance review were pretextual. See Wallace, 782 F. App’x at 406.

Although evidence of heightened scrutiny by supervisors may in some instances support a

finding of pretext, discrimination laws do not protect a plaintiff “from heightened scrutiny

prompted by prior misconduct on the job.” Tingle v. Arbors at Hilliard, 692 F.3d 523, 531–32

(6th Cir. 2012). Plaintiff had just returned from his suspension for being charged with filing a

false police report when Pittman began to monitor his activities, an event that occurred

approximately a month before Plaintiff suffered a stroke. See supra Sec. I. The fact that Pittman

closely scrutinized Reed’s work following his return from his roughly 61-day suspension and

throughout the rest of Fiscal Year 2017 does not support a finding that FedEx Services’ reasons

for his poor performance review were a pretext for disability discrimination. (Id.)




                                                41
       Plaintiff’s own personal belief that Pittman gave him a poor performance-review score

because of his ADA accommodation requests and his leave time following his stroke and his

speculative inquiry into the reasons for Sandra Cobb and Brianna Milner’s in-person meeting to

discuss Reed’s disability accommodation, do not reasonably demonstrate pretext. Nor do they

demonstrate that Plaintiff’s disability was a “but for cause” of his poor performance review.

“Mere personal beliefs, conjecture and speculation are insufficient to support an inference of . . .

discrimination.” Chappel, 803 F.2d at 268. Additionally, nothing in the record supports the

inference that Defendant’s employees’ discussions of Plaintiff’s disability accommodation

affected the determination of Plaintiff’s performance review.

       As stated supra, Plaintiff has provided no comparators for the Court to consider in

determining whether Plaintiff’s poor performance score for Fiscal Year 2017 was because of his

disability, and not because of his poor on-the-job performance. Plaintiff has not identified

similarly situated non-disabled individuals who were treated differently in Fiscal Year 2017

performance reviews. Although pretext can be demonstrated by other means, “evidence

‘[e]specially relevant to such a showing’ is proof that an employer treated similarly situated”

non-disabled employees in a manner different from the plaintiff. Tennial, 840 F.3d at 302. Even

if Reed disagreed with Pittman’s conclusions regarding his job performance for Fiscal Year

2017, Reed has not demonstrated that Pittman was not acting on his “honest belief in the

proffered basis for the adverse employment action” or that Pittman did not “reasonably rel[y] on

the particularize[d] facts” before him when evaluating Plaintiff’s Fiscal Year 2017 job

performance. Upshaw, 576 F.3d at 586.

       Finally, Plaintiff cannot assert that FedEx regarded him as disabled. An individual may

be “regarded as disabled” for purposes of the ADA’s anti-discrimination provisions if “an



                                                 42
employer ascribes to that individual an inability to perform the functions of a job because of a

medical condition when, in fact, the individual is perfectly able to meet the job’s duties.” Ross

v. Campbell Soup Co., 237 F.3d 701, 706 (6th Cir. 2001). A necessary component of proving a

regarded-as disability-discrimination claim is proof that the employer “entertains misconceptions

about the individual—it must believe either that one has a substantially limiting impairment that

one does not have or that one has a substantially limiting impairment when, in fact, the

impairment is not so limiting.” Sutton v. United Air Lines, 527 U.S. 471, 489 (1999). The

record does not reflect that any of Plaintiff’s supervisors or FedEx Services’ management

regarded him as limited in performing the essential functions of his job. In fact, Pittman’s notes

and 2017 performance review of Plaintiff, as detailed supra, point to the opposite conclusion:

that they saw Pittman as fully competent and able to meet the requirements of his job.

Therefore, Plaintiff’s claim cannot be characterized as a “regarded as” disability claim.

       In summary, Plaintiff has not created a genuine dispute of material fact as to whether

Pittman’s poor review of Plaintiff’s 2017 Fiscal Year job performance was because of Plaintiff’s

stroke. Plaintiff has not demonstrated that there exists a genuine dispute of material fact as to

whether Defendant’s asserted reason for his poor work performance as assessed by his

supervisors was a pretext for discrimination based on Plaintiff’s disability. Plaintiff has not

provided evidence supporting an inference that his stroke and its effects were a but for cause of

his poor performance review.

       H. ADA Hostile Work Environment

       In order to maintain an ADA hostile work environment claim, the plaintiff must show:

(1) that he was disabled; (2) that he was “subject to unwelcome harassment”; (3) the harassment

was based on his disability; (4) the harassment unreasonably interfered with his work



                                                 43
performance; and (5) the defendant knew or should have known about the harassment and failed

to take corrective action. Trepka v. Bd. of Educ., 28 F. App’x 455, 461 (6th Cir. 2002) (citing

Blankenship v. Parke Care Ctrs., Inc., 123 F.3d 868, 872 (6th Cir. 1997)). The plaintiff bears the

burden of demonstrating that the alleged conduct is “sufficiently severe or pervasive to alter the

conditions of the victim’s employment and [to] create an abusive working environment.”

Trepka, 28 F. App’x at 461 (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 67

(1986)).

       Plaintiff arguably has met elements one, two, four, and five of the prima facie hostile

work environment claim. However, Plaintiff has not, and cannot, demonstrate that Pittman’s

conduct, or the actions of other FedEx employees in the Spring and Summer of 2017, were so

“severe or pervasive as to alter the conditions of” Plaintiff’s employment. Nor can Plaintiff

demonstrate that any alleged harassment was because of his disability. First, Plaintiff has

provided no evidence that he was subjected to discriminatory harassment that was “motivated by

a bias towards the employee’s protected class.” Id. (citing Faragher v. City of Boca Raton, 524

U.S. 775, 778 (1998)). As stated supra, Plaintiff cannot demonstrate that Pittman’s notes

detailing Plaintiff’s daily work activity following his return from his suspension, Pittman’s

performance review of Plaintiff’s work from Fiscal Year 2017, the comments made by FedEx

Services’ management and HR in connection with his accommodation request, the fact that

Plaintiff’s work was closely scrutinized by Pittman since his January 2017 return from his

suspension, or any other evidence cited to by Plaintiff as evidence of discrimination, were taken

“because of” Plaintiff’s disability. See id. at 461–62; see also Bowman v. Shawnee State Univ.,

220 F.3d 456, 463–64 (6th Cir. 2000) (finding that while the plaintiff recited, “a litany of

perceived slights and abuses, many of the alleged harassing acts cannot be considered in the



                                                 44
hostile work environment analysis because [the plaintiff] has not shown that the . . . harassment

had an anti-male bias”). Although Plaintiff asserts that Pittman treated him differently from

other employees and that he believed this was because of either his accommodation request or

workplace violence report, Plaintiff has not demonstrated beyond his own “bare and unsupported

assertion” that Pittman’s actions were in response to Plaintiff’s stroke and the effects of his

stroke. See Bowman, 220 F.3d at 464. (Reed Dep., ECF No. 83-3 at PageID 864.) Plaintiff has

also failed to present direct or circumstantial evidence that his disability factored into his poor

performance evaluation for Fiscal Year 2017. See Trepka, 28 F. App’x at 462.

       Additionally, Plaintiff’s case is similar to other cases in which the Sixth Circuit has found

plaintiffs’ asserted harassment to have failed to establish that the alleged discriminatory conduct

was “severe or pervasive.” See, e.g., Trepka, 28 F. App’x at 461–62 (finding that various

humiliating and demeaning actions, including comments made by the defendant such as “You

can walk . . . We all see you walk . . .You walk these steps every day,” to a woman who alleged

that she had mobility problems did not constitute severe or pervasive conduct, and affirming

district court’s grant of summary judgment in defendant’s favor on plaintiff’s ADA hostile work

environment claim); see also Bowman, 220 F.3d at 464 (finding that the plaintiff’s allegations

that he was treated differently than others because he alleged that he was rubbed on his shoulder

in inappropriate ways on multiple occasions did not present a genuine dispute of material fact as

to whether the plaintiff was subjected to a hostile work environment). Although Plaintiff may

have been subjected to “intimidation, ridicule, and mistreatment,” “to avoid summary judgment,”

he is required to provide “at least some evidence of discrimination.” Bowman, 220 F.3d at 464;

see also Trepka, 28 F. App’x at 462. He has failed to do so.




                                                  45
V.   CONCLUSION


     For the foregoing reasons, Defendant FedEx Services’ Motion for Summary Judgment is

GRANTED.


     SO ORDERED, this 3rd day of March, 2020.

                                        /s/ Jon P. McCalla
                                       JON P. McCALLA
                                       UNITED STATES DISTRICT COURT JUDGE




                                         46
